Appeal from a *1588judgment of the County Court of Chemung County (Hayden, J.), rendered June 12, 2009, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the first degree.
In satisfaction of an indictment, defendant pleaded guilty to criminal possession of controlled substance in the first degree. Under the terms of the plea agreement, he was to be sentenced to 12 years in prison, to be followed by five years of postrelease supervision, and was permitted to argue at sentencing that the prison term should run concurrently with a three-year sentence he was then serving. County Court imposed the agreed-upon sentence and directed that it run concurrently with defendant’s prior sentence. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.E, Peters, Malone Jr., Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.